Citation Nr: 0625204	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-42 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty training (ACDUTRA) from 
January to July 1962, with service in Alabama National Guard 
from 1960 to 1966.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing is of 
record.


FINDING OF FACT

A bilateral hearing loss was not shown during the appellant's 
period of ACDUTRA or within the one-year presumptive period. 


CONCLUSION OF LAW

A bilateral hearing loss disability is not shown to have been 
incurred in or aggravated by the appellant's period of 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2005); see Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24) (2002); Mercado-
Martinez, 11 Vet. App. 415 (1998).

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2005).  



For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  

Further, to establish service connection for hearing loss 
disability, the appellant is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his or her current 
disability and in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

At the hearing before the Board, the appellant testified that 
he developed hearing loss as the result of a misfired rocket 
launcher during his period of ACDUTRA in 1962.  He maintained 
that he developed drainage from his ears and had to have 
cotton changed periodically.  He indicated that the drainage 
eventually cleared up but that his hearing had not been the 
same since.

Service medical records for the appellant's period of ACDUTRA 
are negative for complaints of, treatment for, or a diagnosis 
of hearing loss or drainage from the ears.  In the Report of 
Medical History dated in June 1962, the appellant self-
reported that he had no problems with "running ears."  
Moreover, the separation examination dated in June 1962 
showed 15/15 hearing in both ears for whisper voice and 
spoken voice.  This evidence does not support the appellant's 
assertion that he developed chronic hearing loss during his 
brief period of ACDUTRA.

Next, post-service medical evidence does not show hearing 
loss for many years after the appellant's period of ACDUTRA.  
A private audiology report dated in 1984, while uninterpreted 
appears to show hearing loss, indicated that the appellant 
had been wearing hearing aids for 4 years.  This would date 
hearing loss severe enough for hearing aids to 1980, over 20 
years after the appellant's period of ACDUTRA.    

In addition, the medical evidence does not establish a 
medical nexus between the appellant's period of ACDUTRA and 
current hearing loss.  Specifically, neither the 1984 
audiology report, a 1996 private audiology report (dating the 
appellant's hearing aid use to 1982), nor VA outpatient 
treatment records (showing hearing loss since September 2003) 
indicate that the appellant's hearing loss was related to 
military service.  

The Board has considered the appellant's statements and sworn 
testimony that he has continually experienced hearing loss 
since his period of ACDUTRA in 1962.  Although the 
appellant's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant lacks the medical expertise to offer an opinion 
as to the existence of current hearing loss, as well as to 
medical causation of any current disability.

The mere contentions of the appellant, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his hearing loss with an event or 
incurrence while in service, will not support a claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Further, the appellant submitted three statements from former 
fellow National Guard members in support of his claim.  Two 
statements indicate that the appellant was in the National 
Guard in 1965; however, this evidence is not in dispute.  The 
service records reflect that the appellant was discharged 
from the National Guard in 1966.  Moreover, the appellant has 
maintained that the incident with the rocket launcher 
occurred in 1962 and service in the National Guard in 1965 
would not be germane to the issue.  In addition, the two 
statements made no reference to hearing loss.  

The third statement indicated that when the appellant joined 
the National Guard, he was found physically fit (shown by the 
evidence), but that when he returned from active duty he had 
a noticeable hearing impairment.  The appellant reportedly 
indicated to his friend that his hearing had been damaged by 
an accident at the rocket launcher firing range during a 
training exercise.  The friend reflected that the appellant 
had been assigned to the Supply Room because his hearing 
impairment made it impossible for him to perform security 
duty as a Military Police.  

However, the Board finds this statement of limited weight as 
it conflicts with the objective clinical medical evidence on 
file.  Specifically, as noted above, the appellant's service 
separation examination in June 1962 reflected normal hearing 
in both ears.  This suggests that the appellant's hearing was 
normal during his period of ACDUTRA.  

Moreover, while the appellant's friend may provide an account 
of his observations, the Board accords this account of less 
probative value because laypersons are unqualified to render 
medical diagnoses.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995), Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(holding that lay persons were not qualified to provide a 
"probative diagnosis" as to the cause of a veteran's 
death).  There is no indication that the appellant's friend 
is a medical physician or has any specialized training in 
audiology.

Thus, the Board concludes that the service medical records 
contemporaneous with service are of greater probative value 
than the statements, albeit truthful, offered by the 
appellant and his friends.  That clinical data fails to 
reveal hearing loss during a period of ACDUTRA, fails to 
reveal hearing loss for many years after his period of 
ACDUTRA, and fails to establish a medical nexus between the 
appellant's current hearing loss and military service.  Thus, 
the overwhelming weight of the evidence is against the claim 
and it is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The appellant was notified of the VCAA as it applies to his 
present appeal by correspondence dated in September 2003.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The September 2003 VCAA notice letter provided to the 
appellant generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the appellant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the September 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant's service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further, the appellant requested 
and was provided with a hearing before the Board in December 
2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Given the absence of a chronic hearing loss noted in service, 
the length of time (over 20 years) between the appellant's 
period of ACDUTRA and first indication of hearing loss 
sufficient severe to qualify for hearing aids, and the 
absence of a medical nexus between current hearing loss and 
military service, a remand for a VA examination would 
unnecessarily delay resolution of this claim.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  

In this appeal, the appellant was given notice of what type 
of information and evidence he needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Even though the notice was inadequate on these two 
elements, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
appellant's claim for service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


